There is ample evidence in the record that Weiss was manipulating the criminal justice system. He was not only given adequate time to retain lawyers of his choice, which he was financially able to do, but he repeatedly fired his attorneys at opportune times. He was provided a court-appointed lawyer with *Page 687 
whom he did not consult or even make contact. He was warned repeatedly by the trial court that his case would go forward after he had been given at least four continuances.
Weiss has a criminal conviction record and is familiar with, and wise to, the ways of the criminal courts.
If there is ever to be a point where a line is drawn between protection and pampering in dealing with criminal defendants, then this is a good place to start.
I would affirm the convictions below.